2022 IL App (1st) 201358-U
                            Nos. 1-20-1358, 1-21-0076, & 1-21-0137 (cons.)
                                       Order filed March 17, 2022
                                                                                      Fourth Division

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).


                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT


     IN RE THE MARRIAGE OF:                             )       Appeal from the Circuit Court
     LYNNE E. BARTLETT                                  )       of Cook County.
                                                        )
            Counter-Respondent-Appellee,                )
                                                        )       No. 06 D 8805
            v.                                          )
                                                        )
     DENNIS M. QUINN,                                   )       Honorable
                                                        )       Mary S. Trew,
            Counter-Petitioner-Appellant.               )       Judge, Presiding.


            JUSTICE MARTIN delivered the judgment of the court.
            Justices Lampkin and Rochford concurred in the judgment.

                                                ORDER

¶1          Held: The trial court erred when it found that former husband’s decrease in income due
                  to his voluntary retirement did not constitute a substantial change in circumstances
                  to warrant modification of maintenance. The trial court did not err in ordering
                  ex-husband to pay ex-wife’s attorney fees, in their entirety.

¶2          The trial court denied ex-husband's petition to modify or terminate maintenance, finding

     he failed to demonstrate a substantial change in circumstances as defined by Section 510 of the

     Illinois Marriage and Dissolution of Marriage Act (Marriage Act), 750 ILCS 5/510 (West 2020).

     The trial court continued the ex-husband’s permanent maintenance obligation, based on its
     Nos. 1-20-1358, 1-21-0076, & 1-21-0137

     calculation of ex-husband’s retirement assets and ex-wife’s inability to work. Further, the court

     ordered the ex-husband, Dennis M. Quinn, to remunerate in excess of $73,000 in attorney fees for

     the benefit of his ex-wife, Lynne E. Bartlett. For the following reasons, we affirm in part, reverse

     in part, and remand.1

¶3                                            I. JURISDICTION

¶4           On November 30, 2020, the trial court denied Quinn’s motion to reduce or terminate

     maintenance. He filed a timely notice of appeal on December 14, 2020. Thereafter, on December

     31, 2020, the trial court entered an order in response to Quinn’s motion to clarify. In this order, the

     court reiterated that it ordered Quinn to pay all of Bartlett’s reasonable and necessary legal fees

     and specified that he accordingly owed her $73,271.09. He timely appealed this order on January

     22, 2021. Subsequently, on February 8, 2021, the court entered a final order for “further

     ruling/clarification,” in which it calculated Quinn’s maintenance shortfall for 2020 and Bartlett’s

     social security benefits received from 2018-2020. Quinn filed another notice of appeal on February

     9, 2021. Quinn then moved to consolidate the three appeals, and this court granted the motion.

     Accordingly, this court has jurisdiction to consider these matters, pursuant to Illinois Supreme

     Court Rule. See Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. July 1, 2017).

¶5                                            II. BACKGROUND

¶6           Counter-petitioner Dennis M. Quinn, currently age 71, and counter-respondent Lynne E.

     Bartlett, currently age 69, were married on December 1, 1984, and had three children, all of whom

     are now grown and emancipated. On August 16, 2006, Bartlett filed a petition for dissolution of

     marriage, shortly after obtaining an emergency order of protection against Quinn. At that time,

     their youngest child was 16 years old. Quinn worked as an attorney throughout their marriage.


             1
              In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.
                                                        -2-
     Nos. 1-20-1358, 1-21-0076, & 1-21-0137

     Bartlett, also an attorney, stopped working outside the home in 1988 after the birth of their second

     child and was disabled at the time she filed her petition for dissolution of marriage.

¶7           Following a five-day bench trial, a judgment of dissolution was entered on September 2,

     2008. Bartlett was awarded sole care and custody of the minor child, and Quinn was awarded

     parenting time. The judgment for dissolution of marriage also awarded each party $894,788.12.

     The judgment provided that Quinn, who at the time earned $365,000 annually, would pay Bartlett

     $8000 per month in permanent maintenance. This maintenance was subject to termination only if

     one of the following occurred: (1) the death of either party, (2) the remarriage of Bartlett, or (3)

     the cohabitation of Bartlett with another person on a residential, continuing conjugal basis.

     Additionally, Quinn was ordered to pay Bartlett $3000 a month in child support2, and to maintain

     medical, dental, and vision insurance for the children.

¶8           Following Bartlett’s motion to reconsider, an amended judgment of dissolution of marriage

     was entered on January 20, 2009. In the amended judgment, the court addressed Bartlett’s

     arguments regarding (1) classification of the Fidelity account ending in 138, and (2) the allocation

     of household expenses pertaining to the marital residence. Subsequently, the parties filed several

     pleadings including, inter alia, a petition for rule to show cause, and a motion to enforce judgment.

¶9            Bartlett then filed a motion to increase maintenance, alleging a substantial change in

     circumstances and contending that the court had failed to consider the expenses she incurs relating

     to her two emancipated children and her uncovered medical and dental expenses. In response,

     Quinn alleged that his salary had decreased by 25%, to $274,000, as of April 2, 2009. Bartlett

     subsequently withdrew her petition. On October 14, 2009, following a hearing, the circuit court



             2
              The court noted that, although this amount was a deviation from the guideline child support amount
     of $4100, the divergence was appropriate given the financial resources of the custodial parent, the needs of
     the child, and the standard of living the child would have enjoyed had the marriage not dissolved.
                                                        -3-
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       reduced Bartlett’s maintenance award to $6000 per month for the period between October 2009

       and December 2010, and set her permanent maintenance award at $6500 per month thereafter. The

       court also ordered that—commencing October 8, 2009, until further order of court— Quinn shall

       remit 25% of any net bonus he receives as additional maintenance to Bartlett.

¶ 10          On August 16, 2019, Quinn filed a petition to modify or terminate maintenance, alleging a

       substantial change in circumstances in that he planned to retire in April 2020. Nearly a year later,

       Quinn filed an amended petition to modify or terminate maintenance, explaining that, due to the

       unpredictability of COVID-19, he had delayed his retirement until July 24, 2020. The court held a

       three-day hearing to consider Quinn’s petition.

¶ 11          The parties stipulated that (1) the total of Bartlett’s cash equivalents was $19,110.94; (2)

       her equities and stock totaled $25,898.32; and (3) the sum of Bartlett’s retirement assets totaled

       $750,464.04. They further stipulated that (1) the total of Quinn’s cash equivalents was $44,539;

       (2) his equities and stock totaled $102,329; (3) he received a total of $502,303.75 in inheritance

       from his deceased parents; and (4) the summary total of Quinn’s retirement assets was $1,105,219.

¶ 12           Quinn is 71 years old, and was, at the time of the hearing, a licensed attorney. He testified

       he lives in a condominium and maintains a mortgage on his unit, with a balance due of $222,480.

       He estimated his net equity in his condominium to be $99,020. Prior to his retirement, Quinn

       worked as an attorney for 41 years. He worked at the law firm of Mayer Brown, LLP from 1979

       to 1984, and again from 2005 until his retirement in July of 2020 at the age of 70. He testified his

       annual salary was reduced on May 18, 2020 to $238,000. Quinn explained he retired because he

       was (1) no longer accruing additional Social Security benefits, (2) continually stressed and tired,

       and (3) becoming less effective as a lawyer. Specifically, he testified his memory was not as good

       as it used to be, his concentration was not as good as it once was, he began making small mistakes


                                                       -4-
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       at work, and wanted to retire before he made any big mistakes. Detailing his nightly routine, Quinn

       explained that he often did not return home from work until after 8 or 9 p.m. at the earliest, at

       which time he would drink a beer or two and then have several large glasses of Jack Daniel’s

       Tennessee Whiskey to ease his stress. Since retiring, he stopped drinking alcohol, is working out

       regularly, is eating on a regular basis, seeing a doctor, and generally taking care of himself. He

       testified he had previously told Bartlett that he was planning to retire within a couple of years and

       would have to terminate her maintenance because he would no longer have earned income. In the

       years since his divorce, Quinn testified he has paid a total of $972,445 in maintenance to Bartlett.

¶ 13           Quinn testified regarding his financial affidavits. The affidavits, dated June 30, 2019 and

       August 4, 2020, were admitted into evidence, and provided as follows. Quinn had an annual gross

       income in 2019 of $311,519. In 2019, his net monthly income was $13,035. His monthly expenses

       amounted to $10,040. He had a monthly surplus of $3031. As of August of 2020, his gross income

       for the year 2020 was $153,532. His gross monthly income dropped to $4430. Quinn receives a

       monthly Social Security income of $3239 (after Medicare deductions). He does not receive a

       pension. After all expenditures for the month, he currently has a deficit of $9218 a month. He has

       reduced his living expenses since retiring, and stated if maintenance were to be terminated, he

       would only be at a $2718 deficit, which he would pay from his savings, investments, and retirement

       funds. Starting at age of 72, he will be required to take mandatory distributions from his Individual

       Retirement Account (IRA) at a projected amount of $40,336 annually. On cross-examination,

       Quinn admitted that he assumed he would not have to pay maintenance any longer once he had no

       income. Additionally, he testified that he had gifted cash to his three children in the aggregate

       amount of $197,000 over the last five years.




                                                       -5-
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

¶ 14             After Quinn rested his case-in-chief, Bartlett’s counsel requested a directed finding,

       pursuant to 735 ILCS 5/2-1110 (West 2020), arguing that Quinn failed to establish a prima facie

       case showing a substantial change of circumstances. Following brief arguments, the trial court

       granted the motion for a directed finding with respect to termination of maintenance but denied

       the motion with respect to modification of maintenance. As reflected in its later written order, the

       court granted the motion after considering the termination language in the permanent maintenance

       order, the voluntary nature of Quinn’s retirement, and the length of their marriage (almost 24

       years).

¶ 15             Bartlett testified she lives in a three-bedroom condominium with an estimated fair market

       value of $315,000. She maintains a mortgage on her unit, with a balance due of $76,099.59. Her

       two youngest children, aged 28 and 32, live with her and contribute $450 and $850 per month,

       respectively. Bartlett is a licensed attorney and has a master’s degree. She worked as an attorney,

       and then as a headhunter, until 1988, when she stopped working outside the home so she could

       care for their children.3 She returned to the workforce in 2011 as a bank teller for Chase bank,

       making $11.20 an hour. After approximately two years, she then began working as a legal

       specialist for Chase, a position which paid approximately $60,000 annually. Thereafter, she

       worked for ten months as an attorney for Chase, until 2016 when she could no longer work due to

       her disabilities.4 Each year she worked at Chase, she contributed 50% of her salary to her

       retirement funds. Bartlett received monthly disability payments ($3100) from Chase from


                 3
                  She testified she worked three times a year as an arbitration panelist for Cook County court’s
       mandatory arbitration from approximately 1990 until 2005, when she had to stop because of various injuries
       she had incurred throughout the marriage.
                4
                  Bartlett testified that—as a result of several car accidents, an alleged domestic violence incident
       with Quinn, an injury that resulted from an MRI machine, a fall from a step ladder, a dog attack, and being
       on the Ehlers-Danlos spectrum—she suffers from severe orthopedic issues, chronic pain, nerve damage,
       loss of tendons in her foot, ringing in her ear, and she has a recurring need for dental repairs and physical
       therapy.
                                                           -6-
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       December of 2016 through November of 2019. She testified that she can no longer work, in any

       capacity, owing to her inability to concentrate because of her severe, ongoing pain. She has had

       20 surgeries, including the implantation of a spinal cord stimulator to manage pain. Subsequent to

       the divorce, she received two settlements—one for $20,000 resulting from a rear-end collision that

       occurred during the marriage and one for $120,000 for medical malpractice. She also received a

       $5000 inheritance when her mother passed away.

¶ 16            Bartlett testified regarding her financial affidavits. The affidavits, dated September 8, 2019

       and August 31, 2020, were admitted into evidence, and provided as follows. Bartlett had an annual

       gross income in 2019 of $101,9635. Her 2019 net monthly income was $12,416. Her monthly

       expenses amounted to $13,090. She had a monthly deficit of $674. Her 2020 gross monthly income

       was $11,775.83, which consisted of Quinn’s maintenance payments ($6500), her monthly portion

       of Quinn’s Social Security benefits ($1284, after deducting $144.60 for Medicare), her monthly

       tax-free disability payments 6 from Monarch Life Insurance ($2600), dividend income ($91.83),

       and her children’s monthly contributions to the household ($1300). Bartlett’s monthly expenses

       amounted to $14,045. She had a monthly deficit of $4193.20. In 2019, she owed a total of $35,101

       on two Bank of America credit cards and a total of $25,610 on two Chase credit cards. However,

       Bartlett testified she had recently removed $65,000 from her retirement to pay off credit card debt,




               5
                  From the documents Bartlett submitted, it appears as if the $101,963 adjusted gross income she
       listed on both her 2019 federal income tax return and her August 31, 2020 financial affidavit does not
       include the monthly amount she was receiving in disability payments ($2600 from Monarch Life Insurance
       and $3100 from Chase, through November). It appears Bartlett received, in 2019, an additional $31,200
       from Monarch Life and $34,100 from Chase. This would bring her 2019 yearly income to approximately
       $167,263.
                6
                  Bartlett testified that these payments would only terminate in two instances: (1) her death or (2) if
       it was determined that she is no longer disabled for the profession (homemaker) she had at the time of the
       date of disability.
                                                            -7-
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       which included attorney fees and medical costs. At the age of 72, she will be required to take

       mandatory distributions from her IRA.7

¶ 17           At the conclusion of the evidence, the trial court determined that—while Quinn’s age and

       decreased income weighed in favor of modifying maintenance—all other factors weighed against

       him. Specifically, the court noted that (1) Quinn is in relatively good health and could keep

       working, (2) he retired without considering his obligations or other financial options, (3) he can

       continue to pay maintenance using his investments, and (4) Bartlett is incapable of working due to

       numerous health issues. Upon consideration of all these factors, the court concluded that Quinn

       did not establish a substantial change in circumstances based on his voluntary retirement and,

       therefore, a modification of maintenance was not warranted. Nonetheless, the court ordered, at the

       request of Bartlett’s attorney8, that Quinn’s maintenance payments should be offset by the amount

       of benefits Bartlett receives from Quinn’s Social Security benefits. Accordingly, taking into

       account this offset, the court ruled that Quinn’s maintenance obligation moving forward was to be

       $5064.10 monthly. Furthermore, the court ordered Quinn to pay all of Bartlett’s reasonable and

       necessary fees incurred in the litigation. 9

¶ 18           Subsequently, on December 29, 2020, Bartlett’s counsel filed a full accounting that detailed

       the work performed and the full amount of paid and unpaid attorney fees and costs incurred during

       the course of litigation, for the period between August 26, 2019 and December 26, 2020. In the



               7
                  Bartlett did not testify with specificity regarding her anticipated mandatory annual distributions,
       but Quinn’s counsel estimated Bartlett’s mandatory distributions will be approximately $25,525 annually.
                8
                  While Bartlett repeatedly argues in her brief that the court sua sponte ordered this offset, it is clear
       from the transcript of the trial that, in asking for the court to deny the motion to terminate maintenance,
       Bartlett’s counsel sought “for Lynne’s permanent maintenance to be modified to $5,701.40 per month
       which is the amount of permanent maintenance she was awarded at the time – sorry – in October of 2009,
       less the Social Security she receives from Dennis in the amount of $1,428.60.”
                9
                  On July 9, 2020, Bartlett filed a petition for interim and prospective attorney fees and costs, in
       which she sought $40,000.
                                                             -8-
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       ensuing proceedings, after considering the pleadings, the court ordered that the total amount of

       reasonable and necessary attorney fees and costs due to Bartlett was $73,271.09.

¶ 19           Additionally, the court determined that (1) Quinn owed Bartlett $18,000 in unpaid

       maintenance for the year 2020; (2) Bartlett, between 2018 and 2020, received Social Security

       benefits in the amount of $35,362.02, which offsets Quinn’s obligation to Bartlett; and (3) Quinn

       was owed a credit in the amount of $17,365.20 against the $73,271.09 in attorney fees he was

       ordered to pay to Bartlett’s attorney. In light of these findings, the court ordered Quinn to pay a

       total of $55,905.89 in attorney fees and costs to Bartlett.

¶ 20           Following each of these proceedings, Quinn filed a timely notice of appeal (one on

       December 14, 2020, one on January 1, 2021, and one on February 9, 2021). Quinn then moved,

       before this court, to consolidate appeal No. 1-20-1358 (filed December 14, 2020) with appeal Nos.

       1-21-0076 (filed January 1, 2021) and 1-21-0137 (filed February 9, 2021). This court granted that

       motion and consolidated the three appeals.

¶ 21                                               III. ANALYSIS

¶ 22           On appeal, Quinn contends that (1) the trial court abused its discretion when it determined

       that no substantial change in circumstances had occurred and therefore denied his motion to reduce

       or terminate maintenance, and (2) the trial court erred in ordering him to pay over $73,000 in

       attorney fees to Bartlett.

¶ 23                                    A. Substantial Change in Circumstance

¶ 24            Quinn first argues that the trial court’s finding that no substantial change had occurred in

       the parties’ circumstances since the dissolution was erroneous and constituted an abuse of

       discretion 10. He asserts that a substantial change did occur, based on his loss of income as a result


               10
                  In their briefs before this court, both parties argue the correct standard of review is whether the
       trial court abused its discretion in finding no substantial change in circumstances. However, as detailed
                                                           -9-
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       of his retirement at age 70. Bartlett argues Quinn’s retirement did not constitute a substantial

       change of circumstances as defined by the Marriage Act, because it was voluntary, he failed to

       acknowledge the severity of a permanent maintenance award, and retirement was contemplated at

       the time of the parties’ divorce.

¶ 25           Pursuant to section 504(a) of the Marriage Act, a court, after considering all relevant

       factors, “may grant a maintenance award for either spouse in amounts and for periods of time as

       the court deems just.” 750 ILCS 5/504(a) (West 2020). As provided by subsection 510(a-5) of the

       Marriage Act, an order for maintenance may only be modified or terminated upon a showing of a

       substantial change in circumstances. 750 ILCS 5/510(a-5) (West 2020). Illinois courts have held

       that a “ ‘substantial change in circumstances’ means that either the needs of the party receiving

       maintenance or the ability of the other party to pay that maintenance has changed.” In re Marriage

       of Dea, 2020 IL App (1st) 190234, ¶ 18. Furthermore, where a modification has been previously

       sought, “the trial court is to consider only the facts that occurred since the last modification hearing

       and to alter the award only upon [a] showing of a substantial change in circumstances since that

       date.” In re Marriage of Anderson, 409 Ill. App. 3d 191 (2011) (citing In re Marriage of Connors,

       303 Ill. App. 3d 219, 226 (1984)).

¶ 26           The party pursuing modification of a maintenance award has the burden of demonstrating

       that a substantial change in circumstances has occurred. In re Marriage of Dea, 2020 IL App (1st)

       190234, ¶ 18. A substantial change in circumstances must be proved by a preponderance of the

       evidence. In re Marriage of Osseck, 2021 IL App (2d) 200268, ¶ 54 (see In re Marriage of

       Stockton, 401 Ill. App. 3d 1064, 1069 (2010)). “A proposition is proved by a preponderance of the

       evidence if it is proved more likely true than not true.” Id. First, we determine whether the trial


       below, we must determine if the trial court’s finding was against the manifest weight of the evidence. In re
       Marriage of Yabush, 2021 IL App (1st) 201136, ¶ 28.
                                                         - 10 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       court’s factual findings concerning a substantial change in circumstances are against the manifest

       weight of the evidence. Id. See In re Marriage of Bates, 212 Ill. 2d 489, 523 (2004) (“The standard

       of review of a support order is whether it is an abuse of discretion, or whether the factual predicate

       for the decision is against the manifest weight of the evidence.”). A finding is against the manifest

       weight of the evidence only if the opposite conclusion is clearly evident or if the finding itself is

       unreasonable, arbitrary, or not based on the evidence presented. People v. Sanchez, 2021 IL App

       (3d) 170410, ¶ 25 (citing People v. Deleon, 227 Ill. 2d 322 (2008)); In re Marriage of Yabush,

       2021 IL App (1st) 201136, ¶ 28.

¶ 27           If the “court determines that there has been a substantial change in circumstances, it may

       modify the maintenance award, but it is not required to do so.” In re Marriage of Osseck, 2021 IL

       App (2d) 200268, ¶ 48 (citing In re Marriage of Anderson, 409 Ill. App. 3d at 203). Once a trial

       court has concluded that a substantial change in circumstances has occurred, it must then consider

       the factors set forth in sections 504(a) and 510(a-5) of the Marriage Act when deciding whether to

       modify the maintenance award. 750 ILCS 5/504(a), 510(a-5); Blum v. Koster, 235 Ill. 2d 21, 36

       (2009). Section 504(a) sets forth 14 factors the trial court shall consider, including, inter alia, each

       parties’ income, property, needs, age, health, occupation, and future earning capacity, as well as

       the duration of the marriage and the standard of living established during the marriage.

       Additionally, section 510(a-5) directs the trial court to consider the following nine factors:

                       (1) any change in the employment status of either party and whether

                       the change has been made in good faith;

                       (2) the efforts, if any, made by the party receiving maintenance to

                       become self-supporting, and the reasonableness of the efforts where

                       they are appropriate;


                                                        - 11 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

                      (3) any impairment of the present and future earning capacity of

                      either party;

                      (4) the tax consequences of the maintenance payments upon the

                      respective economic circumstances of the parties;

                      (5) the duration of the maintenance payments previously paid (and

                      remaining to be paid) relative to the length of the marriage;

                      (6) the property, including retirement benefits, awarded to each

                      party under the judgment of dissolution of marriage *** and the

                      present status of the property;

                      (7) the increase or decrease in each party’s income since the prior

                      judgment or order from which a review, modification, or

                      termination is being sought;

                      (8) the property acquired and currently owned by each party after

                      the entry of the judgment of dissolution of marriage ***; and

                      (9) any other factor that the court expressly finds to be just and

                      equitable. 750 ILCS 5/510(a-5).

¶ 28          A trial court’s determination regarding modification of maintenance will not be disturbed

       absent a clear abuse of discretion. In re Marriage of Osseck, 2021 IL App (2d) 200268, ¶ 49. “ ‘The

       trial court has discretion to determine the propriety, amount, and duration of a maintenance

       award.’ ” Shen v. Shen, 2015 IL App (1st) 130733, ¶ 80 (quoting In re Marriage of Reynard, 344

       Ill. App. 3d 785, 790 (2003)). An abuse of discretion occurs when the circuit court’s “ ‘ruling is

       arbitrary, fanciful, unreasonable, or where no reasonable person would take the view adopted by

       the circuit court.’ ” In re Marriage of Heroy, 2017 IL 120205, ¶ 24 (quoting Blum, 235 Ill. 2d at


                                                        - 12 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       36). Moreover, it is well established that we defer to the trier of fact to determine “the credibility

       of witnesses and the weight to be given to their testimony,” People v. Feliciano, 2020 IL App (1st)

       171142, ¶ 125 (quoting People v. Jordan, 218 Ill. 2d 255, 274 (2006)), and we will not substitute

       our judgment for that of the fact finder. In re Marriage of Anderson, 409 Ill. App. 3d at 199.

¶ 29          As the trial court acknowledged, the retirement of an ex-spouse at a reasonable age can

       create a substantial change that thereby warrants a modification of maintenance. In re Marriage of

       Brent, 263 Ill. App. 3d 916, 922 (1994) (Illinois courts have held that a substantial change in

       circumstances warranting modification “may occur upon involuntary change or loss of

       employment, and voluntary change of employment made in good faith.”) (citing In re Marriage

       of Kowski, 123 Ill. App. 3d 811, 814 (1984)). This determination must be made on a case-by-case

       basis. Here, the trial court conceded that Quinn’s retirement, at the age of 70, was objectively

       reasonable, but noted that he had over a decade to plan for his retirement whilst considering his

       permanent maintenance obligation to Bartlett. The court acknowledged that relevant factors to

       consider “include his age, health, motives and timing of the retirement, ability to pay maintenance

       after the retirement, and the former spouse’s ability to provide for herself.” See In re Marriage of

       Verhines and Hickey, 2018 IL App (2d) 171034, ¶ 87 (“[R]educed income in retirement is but one

       of several factors to consider in determining whether there has been a substantial change in

       circumstances.”); In re Marriage of Schrimpf, 293 Ill. App. 3d 246, 252 (1997) (“The relevant

       factors to consider include his age, health, and motives, and the timing of his ability to pay

       maintenance after retirement, as well as the former spouse’s ability to provide for herself.”). After

       considering all presented factors, the court here ruled that there was no substantial change in

       circumstances.




                                                       - 13 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

¶ 30          In making this determination, the trial court relied heavily on the language in the original

       judgment of dissolution regarding termination of Bartlett’s maintenance award. While the court

       correctly recognized that Bartlett’s maintenance award was permanent, with only four terminating

       events, the Marriage Act nonetheless provides for modification of maintenance if there is a

       substantial change in circumstances. There are several situations, some unavoidable and others

       foreseeable, that might necessitate a change in maintenance—unemployment, disability, drastic

       decrease in income, or retirement, to name a few. It is for these very reasons the Marriage Act not

       only contemplates that there may be a substantial change in circumstances that necessitates a

       modification but also allows for such instances. Although the inquiry of whether voluntary

       retirement is considered a substantial change in circumstances is case specific, the absence of

       retirement as a terminating event in the original marriage dissolution order does not preclude

       retirement from being considered a substantial change in circumstances. See In re Marriage of

       Waldschmidt, 241 Ill. App. 3d 7 (1993); In re Marriage of Brent, 263 Ill. App. 3d 916, 922 (1994).

       Having so determined, we now turn to the specifics of the instant case.

¶ 31          The evidence presented in this case was sufficient to prove by a preponderance of the

       evidence that Quinn’s circumstances have substantially changed. At the time of the hearing, Quinn

       was 70 years old and Bartlett was 68 years old. In support of his petition to modify or terminate

       his maintenance payments, Quinn presented evidence that his income had significantly decreased

       since the October 2009 modification of maintenance order was entered. Both parties presented

       extensive evidence regarding their income, and Bartlett conceded that Quinn’s income had

       decreased. Bartlett does not contest that Quinn’s income was $274,000 in October of 2009 and

       that Quinn retired in July of 2020, at which time he no longer had any employment income. Quinn

       further testified that his income had been reduced on May 18, 2020, prior to his retirement, to


                                                     - 14 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       $238,000, and Bartlett does not contest this fact. At the time of trial, after Medicare deductions,

       Quinn received a monthly Social Security income of $3239, and a small amount of dividend

       income. He did not receive a pension. Quinn’s cash equivalents totaled $44,539; his equities and

       stock totaled $102,329; and the summary total of his retirement assets was $1,105,219.

¶ 32           Conversely, Bartlett was not working in 2009 and her monthly income consisted of $6500

       in maintenance payments, $2600 in tax-free disability payments, and $3000 in child support

       payments. She returned to the workforce in 201111 as a bank teller making $11.20 an hour. After

       approximately two years, she then began working as a legal specialist, making approximately

       $60,000 annually. She then worked for ten months as an attorney. As outlined earlier, once she

       was no longer able to work, Bartlett received monthly disability payments in the amount of $3100

       from December of 2016 through November of 2019. At the time of trial, she received monthly

       Social Security benefits in the amount of $1284. Additionally, she was receiving $6500 in

       maintenance payments, $2600 in tax-free disability payments, a small amount of dividend income,

       and $1300 from her children monthly. The total of Bartlett’s cash equivalents was $19,110.94; her

       equities and stock totaled $25,898.32; and the sum of her retirement assets totaled $750,464.04.

¶ 33           Bartlett contends that Quinn’s retirement was foreseeable and was therefore contemplated

       as of the entry of the modified judgment order in 2009 and, accordingly, it cannot be characterized

       as a substantial change in circumstances. See In re Marriage of Bernay, 2017 IL App (2d) 160583,

       ¶ 18 (“[T]o warrant termination, the ‘change’ must not have been contemplated when permanent

       maintenance was ordered”). However, Bartlett’s contention lacks merit. At the time of the

       dissolution, it was clearly contemplated that Quinn would continue working and that Bartlett was

       without any viable employment income. Contrary to this expectation, Bartlett was thereafter


               11
                  In its November 30, 2020 order, the circuit court stated Bartlett worked from 2014 to 2017. Her
       trial testimony and appellate filings indicate she worked from 2011 through the end of 2016.
                                                         - 15 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       employed by Chase Bank for nearly five years—until her numerous health issues rendered her

       unable to work. Quinn continued his employment as an attorney at Mayer Brown for another 11

       years, until, according to his testimony, he began making small mistakes at work and noticed

       cognitive decline. While the trial court, in its order denying modification, stated that Quinn’s

       “retirement in the near future had to have been contemplated [in 2009],” the record before us on

       appeal does not support that the circuit court considered Quinn’s retirement when it entered its

       October 2009 order modifying maintenance. This modification was ordered in response to an

       unexpected 25% decrease in Quinn’s salary. As demonstrated by the entry of this order, it is clear

       that a marked decrease in his income, such as with retirement, was not contemplated either at the

       time of the original judgement of dissolution of marriage or when the modification was ordered.

¶ 34           Bartlett next argues that Quinn remains able to satisfy his current permanent maintenance

       obligation because he is still physically able to work and voluntarily chose to retire, whereas she

       is unable to work. In addressing Quinn’s future ability to work, the court noted the prevalence of

       “substance abuse and other mental health challenges in the legal profession are often significant,”

       but mentioned Quinn’s lack of “actual proof” that he was suffering from any sort of diminished

       capacity or ability and pointed out that there was no evidence Quinn sought counseling to address

       his heavy drinking. Counter to Bartlett’s contention, as noted above, Quinn testified that he chose

       to retire because he was living an increasingly unhealthy lifestyle, was drinking heavily, was

       noticing memory and concentration problems at work, and was beginning to make mistakes in his

       work. Bartlett’s inability to work and provide earned income for herself is certainly imperative to

       consider. Necessarily, this fact must play an important role in determining whether to allow for a

       modification of maintenance and in deciding the appropriate amount of a maintenance award. But




                                                     - 16 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       so too is Quinn’s self-reported difficulties in continuing to competently represent his clients and

       maintain his health as he ages.

¶ 35           Bartlett relies on In re Marriage of Bernay, 2017 IL App (2d) 160583, In re Marriage of

       Schrimpf, 293 Ill. App. 3d 246, and In re Marriage of Waller, 253 Ill. App. 3d 360 (1993) to

       support her assertion that even good-faith voluntary retirement cannot satisfy the burden of

       establishing a significant change in circumstances. It is well settled that, when a court determines

       maintenance payments, it “should consider whether a party’s situation is necessary or incurred by

       choice.” Shen, 2015 IL App (1st) 130733, ¶ 145 (citing to In re Marriage of Reynard, 378 Ill. App.

       3d 997, 1007 (2008)). However, as detailed above, depending on the specific facts of each case,

       voluntary retirement can constitute a significant change in circumstances. Here, as the trial court

       observed, Quinn appeared to be under the erroneous assumption that his maintenance obligation

       would immediately cease once he no longer had “earned income.” In fact, Quinn went so far as to

       testify he was “anticipating that I will have an order that terminates maintenance, if that’s what

       you mean.” While the trial court did not make any explicit findings that Quinn’s retirement was in

       bad faith, it recognized, as do we, that this testimony is troubling. It is clear that “[e]mployment

       changes that are voluntary must be made in good faith and not prompted by a desire to avoid

       maintenance obligations.” In re Marriage of Waldschmidt, 241 Ill. App. 3d at 13.

¶ 36          Nevertheless, in the instant case, we find that the trial judge’s implied determination with

       respect to whether Quinn’s retirement was in good faith was against the manifest weight of the

       evidence. Despite his misguided statement, the evidence presented at hearing does not indicate

       that Quinn retired for the purpose of evading maintenance obligations. Rather, it appears he was

       under an erroneous assumption that retiring would have the added benefit of terminating his

       maintenance obligation. This testimony, on its own, does not support a finding that Quinn’s


                                                      - 17 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       decision to retire at 70 years old was predicated in bad faith. Based on the totality of evidence

       presented, it is clear that Quinn retired in good faith, where he (1) had worked long past average

       retirement age; (2) worked long hours in a stressful environment; (3) noted his varied, legitimate

       reasons for choosing to retire; and (4) had previously paid nearly $1 million in maintenance to

       Bartlett—a plain indication he had not tried to evade his obligation.

¶ 37          Furthermore, in finding that Quinn failed to demonstrate a substantial change in

       circumstances, the trial court incorrectly interpreted the financial evidence presented. First, the

       court noted that while Quinn’s retirement assets totaled $1,105,219, he had inherited an additional

       $502,303.75 from his mother. However, Quinn explained that the $502,303.75 inheritance was

       included in the total accounting of his assets provided to the trial court. Second, the court noted

       that, at age 72, Quinn will receive “an additional amount” of approximately $40,336 yearly in

       required minimum distributions. As Quinn points out, these distributions are not in addition to his

       retirement assets. Rather, they are required withdrawals from his retirement assets. Here, it appears

       the required minimum distributions at issue were subject to impermissible double counting for

       purposes of establishing support. See In re Marriage of Dahm-Schell, 2021 IL 126802, ¶ 63 (“Our

       holding today makes clear that all income must be taken into consideration when setting support,

       but income may be considered only once when doing so.”). These facts do not demonstrate that

       the trial court appropriately calculated Quinn’s financial assets as a factor in whether there was a

       substantial change in circumstances when weighing his ability to continue to pay $6500 in monthly

       maintenance.

¶ 38          Quinn provided unrebutted testimony that he voluntarily retired at age 70—long past the

       average age of retirement—because he was facing health issues as a direct consequence of his

       stressful work environment, he was noticing cognitive decline, and he was making mistakes at


                                                      - 18 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       work. Further, Quinn’s proffered financial affidavits and his retirement assets supported his

       assertion that—at the current rate of maintenance—he would require liquidation of his retirement

       assets and would be, within several years, left with less financial resources than Bartlett, thus

       affecting Quinn’s financial stability in the future. Accordingly, considering the totality of the

       evidence, we must find that the trial court’s ruling that Quinn failed to establish a substantial

       change in circumstances is against the manifest weight of the evidence. Since we have determined

       that the trial court should have concluded that there was a substantial change in circumstances, we

       need not proceed to the second step of analyzing what a proper amount of maintenance would be,

       but instead leave that determination to the trial court. Cf. In re Marriage of Armstrong, 346 Ill.

       App. 3d 818, 823 (2004) (“Only after determining the threshold issue of whether a substantial

       change in circumstances has occurred can a court consider modifying a child support order.”).

¶ 39          Lastly, it is worth noting that—in explaining its reasoning behind its finding that there was

       no substantial change in circumstance—the trial court went on to state that “the legal profession

       allows one to work as long as possible in that it is not physical labor, and thus is not necessarily

       impacted by age. Indeed, many septuagenarians and octogenarians continue to work in the

       profession. It can even be said that their abilities increase with age and experience rather than the

       other way around.” However, we find the trial court’s statement to be problematic for several

       reasons. Although the legal profession requires a different skill set from manual labor, in that it is

       often not particularly physically challenging, and some attorneys may choose to work well beyond

       what is considered a “reasonable” retirement age, those who do not wish to do so should not be

       encouraged to work until they are no longer able. In a field where mental acuity is of utmost

       importance, we should take care to ensure that we do not encourage individuals to work well into

       their seventies and eighties when—by their own admissions—they are beginning to notice


                                                       - 19 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       cognitive decline and are making mistakes at work. Moreover, just because an individual is

       physically or mentally able to work until their dotage does not mean they should be forced to forgo

       a chance at retirement.

¶ 40                                          B. Attorney Fees

¶ 41           Quinn next argues the trial court abused its discretion by awarding Bartlett attorney fees,

       since Bartlett had the means to afford an attorney, given the court’s order preserving permanent

       maintenance. Bartlett counters that she consistently presented evidence throughout trial of her

       inability to pay her legal fees.

¶ 42           When addressing the appropriateness of the trial court’s award of attorney fees, we again

       consult the Marriage Act. Section 508(a) of the Marriage Act allows for an award of attorney fees

       and costs. 750 ILCS 5/508(a) (West 2020). It states, in relevant part:

                       (a) The court from time to time, after due notice and hearing, and

                       after considering the financial resources of the parties, may order

                       any party to pay a reasonable amount for his or the other party’s

                       costs and attorney’s fees. *** Awards may be made in connection

                       with the following: ***

                           (2) The enforcement or modification of any order or judgment

                           under this Act. 750 ILCS 5/508(a), (a)(2) (West 2020).

¶ 43           A party who seeks “ ‘an award of attorney fees must establish [their] inability to pay and

       the other spouse’s ability to do so.’ ” In re Marriage of Gabriel & Shamoun, 2020 IL App (1st)

       182710, ¶ 69 (quoting In re Marriage of Schneider, 214 Ill. 2d 153, 174 (2005)). But a party

       seeking fees is not required to “divest her capital assets [citation], deplete her means of support, or

       undermine her economic stability [citation], in order to pay [such fees].” In re Marriage of


                                                       - 20 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

       Weinberg, 125 Ill. App. 3d 904, 919 (1984). Plainly, “the inability to pay standard was never

       intended to limit awards of attorney fees to those situations in which a party could show a $0 bank

       balance.” In re Marriage of Heroy, 2017 IL 120205, ¶ 19. Instead, a court determines a party is

       unable to pay if it finds, after considering all relevant statutory factors, “that requiring the party to

       pay the entirety of the fees would undermine his or her financial stability.” Id. As the awarding of

       fees is within the trial court’s discretion, a reviewing court will not reverse a trial court’s judgment

       awarding attorney fees unless it finds that the court abused its discretion. Shen, 2015 IL App (1st)

       130733, ¶ 96. An abuse of discretion occurs when the trial court applies the wrong legal standard,

       Id., or where the circuit court’s “ruling is arbitrary, fanciful, unreasonable, or where no reasonable

       person would take the view adopted by the circuit court.” (Internal quotation marks omitted). In

       re Marriage of Heroy, 2017 IL 120205, ¶ 24 (quoting Blum, 235 Ill. 2d at 36).

¶ 44           Quinn does not dispute his ability to pay attorney fees, but rather, asserts that Bartlett has

       the ability to pay her own attorney fees. Further, Quinn argues the court did not properly consider

       all relevant factors in finding that, “[b]ased on Lynne’s inability to pay legal fees, and Dennis’s

       ability to pay, he shall be responsible for all of Lynne’s reasonable and necessary legal fees

       incurred in this litigation.” However, in its award of attorney fees, the court specifically noted

       Bartlett’s inability to work and her chronically poor health. In addition, the court considered each

       parties’ total assets, and the fact that Bartlett had recently withdrawn $65,000 from her retirement

       funds to pay attorney fees and various debts. Considering these facts, we cannot say the trial court

       abused its discretion when it found that Bartlett was unable to afford her attorney fees, as it would

       likely require liquidation of her retirement assets, as evinced by her earlier removal of $65,000 to

       pay attorney fees and various debts. This would, in turn, affect Bartlett’s financial stability in the

       future. Accordingly, we affirm the circuit court’s award of attorney fees to Bartlett.


                                                        - 21 -
       Nos. 1-20-1358, 1-21-0076, & 1-21-0137

¶ 45                                         IV. CONCLUSION

¶ 46           Based on the foregoing, we reverse the trial court’s finding that Quinn’s retirement did not

       constitute a substantial change in circumstances. As Quinn did demonstrate a substantial change

       in circumstances, the trial court should proceed to the second step of analyzing what a proper

       amount of maintenance should be. We affirm the trial court’s award of attorney fees in favor of

       Bartlett.

¶ 47           Affirmed in part, reversed in part, and remanded with directions.




                                                      - 22 -